        Case 7:20-cv-07207-PMH
Case 7-20-cv-07207-PMH          Document
                          Document       13 inFiled
                                   11 Filed    NYSD 12/11/20 Page 1 ofPage
                                                      on 12/10/2020    2   1 of 3




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------------X
ROBERT ALLEN VAN ORDEN, III,

                                   Plaintiff,
                                                                  Docket No.: 20-cv-7207-PMH
                 -against-

CITY OF PORT JERVIS - PD,
                                    Defendant.
------------------------------------------------------------X

                              NOTICE OF MOTION TO DISMISS
                          BY DEFENDANT CITY OF PORT JERVIS - PD


MOTION BY:                                           CITY OF PORT JERVIS - PD

DATE, TIME AND PLACE                                 January 22 , 2021, at 9:00 a.m., at the United States
OF HEARING:                                          District Court, Southern District of New York, 500
                                                     Pearl Street, Courtroom 12D, New York, New York
                                                     10007.

SUPPORTING PAPERS:                                   Declaration of Louis U. Gasparini, Esq., with
                                                     supporting exhibits and Memorandum of Law.

RELIEF DEMANDED:                                     An Order, pursuant to Rule 12(b)(1) and 12(b)(6) of
                                                     the Federal Rules of Civil Procedure, dismissing
                                                     Plaintiff’s Complaint against the defendant, CITY
                                                     OF PORT JERVIS - PD, with prejudice upon the
                                                     ground that the Complaint fails to state a claim
                                                     upon which relief can be granted and fails to name a
                                                     proper party, as well as granting such other and
                                                     further relief as to this Court may seem just and
                                                     proper.

ANSWERING PAPERS:                                    All opposition papers must be served no later than
                                                     January 12, 2021.

Dated: White Plains, New York
       December 10, 2020



                                                  Page 1 of 3
        Case 7:20-cv-07207-PMH
Case 7-20-cv-07207-PMH          Document
                          Document       13 inFiled
                                   11 Filed    NYSD 12/11/20 Page 2 ofPage
                                                      on 12/10/2020    2   2 of 3



                                     Respectfully submitted,
                                     SCHWAB & GASPARINI, PLLC
                                     Attorneys for Defendant
                                     CITY OF PORT JERVIS - PD




                                     BY:_____                      ________________
                                          LOUIS U. GASPARINI (LG2655)
                                     222 Bloomingdale Road, Suite 200
                                     White Plains, New York 10605
                                     (914) 304-4353
                                     File No. 129.024

TO:                                Defendant's motion to dismiss is denied without prejudice.
                                   If Defendant intends to move to dismiss Plaintiff's
ROBERT ALLEN VAN ORDEN III
                                   Complaint, Defendant must comply with this Court's
Plaintiff Pro Se
                                   Individual Practices which requires the filing of a pre-
ID No. 202000248
                                   motion conference letter. (Rule 2(C)). Defendant's time to
Orange County Jail
110 Wells Farm Road                answer or file its pre-motion conference letter is extended
Goshen, NY 10924                   sua sponte until December 23, 2020. Defendant is
                                   directed to mail a copy of this Order to Plaintiff at the
                                   address on the docket and provide proof of service on the
                                   docket by December 14, 2020.

                                   The Clerk is instructed to terminate ECF No. 11.

                                   SO ORDERED.

                                   _________________________
                                   Philip M. Halpern, U.S.D.J.

                                   Dated: New York, NY
                                          December 11, 2020




                                   Page 2 of 3
